Title: To Benjamin Franklin from Silas Deane, 15 July 1777
From: Deane, Silas
To: Franklin, Benjamin


Dear Sir,
Paris 15th. July 1777.
Inclosed is a Letter from Mr. Lee which I received last Evening, and should have sent it you this Morning but your Son informed me of your being in Town and that I should have the pleasure of seeing you; I send it for Your reflection, untill We meet this Evening. It was the first Intelligence I had of Mr. Lee’s misfortune but Mr. Grand tells Me that Mons. Le Comte Vergennes had an Account of it last Friday. I think it must be attended with serious Consequences. I am with the utmost Esteem Dear Sir your most Obedient and very humble Servant
S. Deane

Mr. Grand, and Mr. Boux, dine with me Tomorrow, and if you are not engaged pray you to honor us with your Company, and that of your Son.
I omitted sending this, the Moment it was ready, being again informed you were in Town and would call here. Mons. Beaumont was here and I send you his Letters. He this Moment left me.
9 o:Clock

 
Addressed: To / the honorable / Docr Franklin / Passy
